DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 20 is objected to because of the following informalities: The acronym “DNN” is not defined. Appropriate correction is required. For the purpose of further examination, “DNN” has been interpreted as deep neural network.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface configured to allow” in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the number of segmentation model training requests.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a number of segmentation model training requests.”
Claim 12 recites the limitation “the medical images.” The limitation renders the claim indefinite because it is not clear whether these images correspond to all or some of the plurality of medical images belonging to a set of medical images recited earlier in claim 9 or new/different images. For the purpose of further examination, the limitation has been interpreted as “the plurality of medical images.”
Claim 13 depends from claim 12 and therefore inherit all of the deficiencies of claim 12 discussed above. 
Claim 13 further recites the limitation “wherein the anatomical structures include one or more targets.” The limitation renders the claim indefinite because the term “targets” is not clearly defined by the claims or the specification. The specification repeatedly uses the term “targets” to refer to tumors or target regions (which may be tumors or other desired regions). Therefore, the scope of the term “targets” is not clear with respect to claim 13. For the purpose of further examination, the claim has been interpreted as “the anatomical structures include one or more of organs, tissues, blood vessels, and bones.”
Claims 12-13 further recite the limitations “different anatomical structures” and “the anatomical structures.” The limitations render the claims indefinite because it is unclear whether these structures correspond to the earlier recited “plurality of anatomical structures” or new/different structures. For the purpose of further examination, the limitations have been interpreted as “the plurality of anatomical structures.”
Claim 16 recites the limitation “the same dataset.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the dataset obtained from the user.”
Claim 16 further recites the limitation “the segmentation results.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “compare results from the trained segmentation model and the another segmentation model.”
Claim 17 is rejected using the same rationale as applied to claim 16 regarding “the segmentation result.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0205606 A1), in view of Hibbard (US 2019/0192880 A1), hereinafter referred to as Zhou and Hibbard, respectively.
Regarding claim 1, Zhou teaches a system for training a segmentation model (Zhou Fig. 3 & ¶0009: “a method for training a deep learning architecture for anatomical object segmentation”), comprising: 
an interface configured to allow a user to: upload and store training data in a storage device of a cloud-based network; provide access to the training data stored in the storage device (Zhou ¶0036: “can be implemented on a remote cloud-based computer system using one or more networked computer devices on the cloud-based computer system. In this case, medical images of patients can be transmitted to a server of the cloud-based computer system, the master segmentation artificial agent 102 can be run as part of a cloud-based service to perform medical image registration, and the segmentation results can then be returned to a local computer device”); 
initiate a request for training a segmentation model (Zhou ¶0043: “the master segmentation artificial agent 102 can control one or more of the segmentation algorithms in the segmentation algorithm database 108 to be re-trained based on new training data … the master segmentation artificial agent 102 can control those segmentation algorithms to be re-trained using image data of domain specific to a clinical site at which the master segmentation artificial agent 102 is running or using image data that is private to the clinical site”; Zhou ¶0046: “if the user is currently visualizing a portion of a medical image including the heart on the screen, a heart-specific segmentation algorithm can be automatically initiated by the master segmentation artificial agent 102. If the user then clicks in the aorta, a vascular segmentation may then be automatically initiated by the master segmentation artificial agent 102”); 
monitor the training of the segmentation model (Zhou ¶0046 discussed above; Zhou ¶0086: “medical images without known ground truth annotations can be loaded from a database 
download the trained segmentation model (Zhou ¶0036 discussed above; Zhou Fig. 9: 910; Zhou ¶0039: “The segmentation algorithms stored in the segmentation algorithm database 108 can include a plurality of deep learning based medical image segmentation methods, each of which including a respective trained deep neural network architecture for performing medical image segmentation … using a deep neural network (DNN) that integrates shape priors through joint training, non-rigid shape segmentation method using deep reinforcement learning, segmentation using deep learning based partial inference modeling under domain shift, segmentation using a deep-image-to-image network and multi-scale probability maps, and active shape model based segmentation using a recurrent neural network (RNN)”); and 
a computing infrastructure (Zhou Fig. 1) configured to: 
pre-process the training data using a first set of computing resources of the cloud-based network to obtain processed training data, and store the processed training data in the storage device (Zhou Fig. 1: 108; Zhou Fig. 9: 902-906; Zhou ¶0036 discussed above teaches using a cloud-based computer system that can transmit data to a server and return the segmentation results to a local machine); 
deploy a training application to train the segmentation model based on the processed training data (Zhou Fig. 9: 910-912; Zhou Fig. 13: 1308-1316); 
provide access to monitor the training; and provide access to the trained segmentation model (Zhou ¶0039, ¶0046 & ¶0086 discussed above; also see Zhou ¶0056: “a joint learning framework is used to integrate priors to boost the modeling power of deep neural networks for organ segmentation”; Zhou ¶0102: “in order to tackle the challenge of domain shift without any deployment data available at training, deep learning is used to learn a hierarchical model to infer the full segmentation of a target anatomical structure from partial segmentation results … The 
However, Zhou does not appear to explicitly teach that the training application is deployed on a second set of computing resources of the cloud-based network.
Pertaining to the same field of endeavor, Hibbard teaches that the training application is deployed on a second set of computing resources of the cloud-based network (Hibbard ¶0045: “a cloud computing environment”; Hibbard ¶0058: “any and all components of the radiotherapy system 10 may be implemented as a virtual machine (e.g., VMWare, Hyper-V, and the like). For instance, a virtual machine can be software that functions as hardware”; Hibbard ¶0133: “training data may be received and preprocessed in step 1105. Training system 1010 may be configured to input the selected batch of training data to a DCNN model for training in step 1110”).
Zhou and Hibbard are considered to be analogous art because they are directed to medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for AI-based medical image segmentation (as taught by Zhou) to use a second set of computing resources (as taught by Hibbard) because the combination allows software to function as hardware, thus reducing hardware cost (Hibbard ¶0058).

Regarding claim 2, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the interface is a web-based interface (Zhou ¶0038: “the computer system 100 running the master segmentation artificial agent 102 can access the segmentation algorithm database 108 via a remote server over a data network, such as the Internet”; Zhou ¶0157: “A client computer may communicate with the server via a network browser application residing and operating on the client computer”).

claim 3, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the first set of computing resources includes a computing device, a computing server, or a virtual machine (Note that only one of the alternative limitations is required by the claim language. Zhou ¶0036 discussed above teaches using a cloud-based computer system that can transmit data to a server and return the segmentation results to a local machine).

Regarding claim 4, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the second set of computing resources includes one or more virtual machines (Hibbard ¶0045 &  ¶0058 discussed above teaches a set of cloud-based virtual machines).

Regarding claim 5, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the second set of computing resources includes a scalable cluster of computing engines including a managing computing engine and a plurality of working computing engines, the cluster being configured to be scaled based on the number of segmentation model training requests (Zhou Fig. 9 & ¶0085: “a method for landmark detection or anatomical object segmentation in a medical image using a deep image-to-image network (DI2IN) and multi-scale probability maps”; Zhou ¶0087: “At step 904, ground truth Gaussian distributed probability maps are generated at multiple scales for each training image”; Zhou ¶0088: “the ground truth for each training image is augmented to have multiple probability maps using different scales (i.e., different a values) … the use of the different a values provides ground truth probability maps with different scales for the same underlying training image”; Hibbard ¶0094: “Thus feature extraction portion 820 may extract features at different scales and different complexity levels, each layer of feature extraction portion 820 receiving as its input the latent representation of the preceding layer”; Hibbard ¶0153: “This network merges learned features at several scales with unpooled features at the same scale”).

claim 6, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the training application includes one or more machine learning frameworks configured to support deployment of data and computations across different platforms and different tasks (Zhou ¶0033: “provide multiple artificial intelligence based medical image segmentation methods, including multiple different deep learning based medical image segmentation methods”; Zhou ¶0041: “using a segmentation policy learned using machine learning.”; Zhou ¶0157: “a network-based cloud computing system, a server communicates with one or more client computers via a network. A client computer may communicate with the server via a network browser application residing and operating on the client computer, for example. A client computer may store data on the server and access the data via the network. A client computer may transmit requests for data, or requests for online services, to the server via the network. The server may perform requested services and provide data to the client computer(s). The server may also transmit data adapted to cause a client computer to perform a specified function, e.g., to perform a calculation, to display specified data on a screen, etc. Certain steps of the above described methods may be performed by a server or by other computers/processors in the network-based cloud-computing system”).

Regarding claim 7, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the segmentation model to be trained is provided by the user through the interface (Zhou ¶0047: “a user (or a clinical site) may be provided with a manual override option (for example on a user interface displayed on a display device) that allows the user to override the master segmentation artificial agent 102 and manually chose a specific segmentation algorithm. Rules controlling the use of the manually override can be defined and/or adjusted by a user”; Zhou ¶0057: “Medical images without ground truth segmentations can be manually annotated to generate ground truth segmentations”; Zhou ¶0086: “medical images without known ground 

Regarding claim 8, Zhou, in view of Hibbard, teaches the system of claim 7, wherein the segmentation model to be trained is selected via the interface from a plurality of segmentation models provided to the user by the computing infrastructure (Zhou Abstract: “A current segmentation context is automatically determined based on the medical image and at least one segmentation algorithm is automatically selected from a plurality of segmentation algorithms based on the current segmentation context”; Zhou ¶0035: “The intelligent artificial agent can intelligently select one or a combination of segmentation algorithms from a plurality of segmentation algorithms to perform medical image segmentation for various anatomical objects, medical imaging modalities, and/or various imaging domains or image qualities”).

Regarding claim 9, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the training data includes a medical image set including a plurality of medical images, and an anatomical structure set including a plurality of anatomical structures (Zhou ¶0040: “The segmentation algorithm database 108 stores multiple versions of each segmentation algorithm corresponding to different target anatomical structures and different medical imaging modalities”).

Regarding claim 10, Zhou, in view of Hibbard, teaches the system of claim 9, wherein the segmentation model is an automatic segmentation model (Zhou Abstract discussed above; Zhou ¶0041: “The master segmentation artificial agent 102 is a trained intelligent artificial agent that automatically recognizes a current segmentation context based on medical images of a patient and automatically selects one or more of the segmentation algorithms in segmentation algorithm database 108 to perform segmentation of the medical images based on the current Zhou ¶0046: “if the user is currently visualizing a portion of a medical image including the heart on the screen, a heart-specific segmentation algorithm can be automatically initiated by the master segmentation artificial agent 102. If the user then clicks in the aorta, a vascular segmentation may then be automatically initiated by the master segmentation artificial agent 102”).

Regarding claim 11, Zhou, in view of Hibbard, teaches the system of claim 10, wherein the automatic segmentation model is a segmentation neural network model (Zhou Fig. 5 & ¶0011: “a method of segmenting a target anatomical structure using a deep neural network with integrated priors”).

Regarding claim 12, Zhou, in view of Hibbard, teaches the system of claim 11, wherein the training includes training the segmentation neural network model to approximate contours of different anatomical structures in the medical images (Zhou ¶0058: “from the annotated mask/contour, gradient maps can be generated to provide priors for edge orientations”).

Regarding claim 13, Zhou, in view of Hibbard, teaches the system of claim 12, wherein the anatomical structures include one or more of targets, organs, tissues, blood vessels, and bones (Note that only one of the alternative limitations is required by the claim language. Zhou ¶0046 discussed above teaches automatically segmenting anatomical structures such as heart, aorta, and other vascular structures; also see Zhou ¶0033: “the detection of boundaries of structures, such as organs, vessels, different types of tissue, pathologies, medical devices, etc., in medical images of a patient”).

Regarding claim 14, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the providing access to monitor the training includes providing output checkpoints at different intervals during training or at the request of the user (Note that only one of the alternative  Hibbard ¶0136: “training system 1010 may determine whether the accuracy of the output maps meet or exceeds the expected accuracy, e.g., by determining whether the loss function is smaller than a threshold”; Hibbard ¶0147: “The 13 test cases were selected at roughly equal intervals across the entire set, aiming to sample the variance inherent in data that were longitudinally acquired over several years”; Hibbard ¶0160: “learning rates may be determined experimentally by examining how closely the DVH plots for intervals of training time converge to the predicted result”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for AI-based medical image segmentation (as taught by Zhou) to provide checkpoint outputs (as taught by Hibbard) because the combination allows the user to determine the accuracy of the system (Hibbard ¶0136).

Regarding claim 15, Zhou, in view of Hibbard, teaches the system of claim 14, wherein the computing infrastructure is further configured to provide access to information regarding training progress, training performance, and training completion (Zhou ¶0058: “Such derived priors may act regularizers to help optimize the neural network training and online performance”; Zhou ¶0144: “a softmax loss can be used to learn the weights for the convolutional layers and the FC layers of Small net-B based on the training images in domain B. Once the training of Small net-B is complete, Small net-B can be stored, for example of a storage device or memory of a computer system, and used to perform the medical image analysis task (e.g., classification, segmentation, etc.) for unseen images in domain B”; Hibbard ¶0078: “dose values can be resampled to common scale across all patients in the training data 720 to improve learning performance and convergence based on training data furnished to the network”; Hibbard ¶0157: “To perform training, initially a learning rate was set at 0.01, and 17,400 training iterations were used to train the deep learning model to produce the results shown in FIG. 15, 

Regarding claim 16, Zhou, in view of Hibbard, teaches the system of claim 15, further configured to: 
apply the trained segmentation model on a dataset obtained from the user; apply another segmentation model on the same dataset; compare the segmentation results to obtain a comparison result; and evaluate the comparison result against a predetermined threshold value (Zhou ¶0044: “Segmentation can be performed on each of the training samples using each of the segmentation algorithms stored in the segmentation algorithm database 108 and the resulting segmentation results can be compared to the ground truth segmentation results to calculate confidence measures for each of segmentation algorithms”; Zhou ¶0115: “it is determined if the updated segmentation mask has converged … an error value can be calculated between the updated segmentation mask and the previously generated segmentation mask. If the error value is less than a predetermined threshold, it is determined that the updated segmentation mask has converged”; Hibbard Abstract: “During training the neural network receives a predicted dose distribution determined by the neural network that is compared to an expected dose distribution. Iteratively the comparison is performed until a predetermined threshold is achieved”).

Regarding claim 17, Zhou, in view of Hibbard, teaches the system of claim 15, further configured to: 
Zhou ¶0044, ¶0115 & Hibbard Abstract discussed above).

Regarding claim 18, Zhou, in view of Hibbard, teaches the system of claim 1, wherein the providing access to the trained segmentation model includes providing a training log and a model file to the user for downloading the trained segmentation model (Zhou ¶0032: “performed within a computer system using data stored within the computer system or available through a network system”; Zhou ¶0048: “may be received directly from an image acquisition device 104, such as a CT scanner, MRI scanner, ultrasound device, C-arm image acquisition device, etc., or may be received by loading a previously stored medical image from a memory or storage of a computer system (e.g., PACS 106) or receiving the medical images in an electronic transmission from another computer system”; Zhou ¶0052: “the segmentation results from the one or more additional segmentation algorithms can be combined with or replace the previous segmentation result”; Hibbard Fig. 1: 20-22; Hibbard ¶0013: “provides for improvements in planning accuracy and performance beyond previous implementations”; Hibbard ¶0136: “If training system 1010 determines that a stopping criteria has not been satisfied, process 1100 may return to step 1105 and receive training data, or generate a new training data from previously received training data, for training the DCNN model”).

Regarding claims 19 and 20, Zhou, in view of Hibbard, further teaches that the system performs a method and a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions, and a computer processing system that executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to perform the processes described in claim 1 (Zhou Abstract: “Methods and systems for artificial intelligence based medical image Zhou ¶0036: “The computer system 100 can be implemented using any type of computer device and includes computer processors, memory units, storage devices, computer software, and other computer components”). Zhou, in view of Hibbard, further teaches that the model is a DNN model (Zhou ¶0059: “a deep neural network (DNN) architecture is jointly trained based on the ground truth segmentations (segmentation masks) and the priors generated for the training images”). Therefore, claims 19 and 20 are rejected using the same rationale as applied to claim 1 discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Soo Shin/Primary Examiner, Art Unit 2667